Citation Nr: 0513109	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  03-04 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
back disability, currently evaluated as 10 percent disabling.  

2.  Entitlement to service connection for depression, claimed 
secondary to service-connected back disability.  


REPRESENTATION

Appellant represented by:	Lawrence J. Rich, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from June 1978 to July 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 2002 and April 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  In those respective decisions, the RO 
denied an increased rating for the veteran's service-
connected back disability and denied service connection for 
depression claimed secondary to that back disability.  The 
veteran's disagreement with those decisions led to this 
appeal.  She testified before a Decision Review Officer (DRO) 
at a hearing held at the RO in May 2003 and, with the 
assistance of her attorney, in October 2004 testified from 
the RO at a videoconference hearing before the undersigned 
sitting in Washington, D.C.  


FINDINGS OF FACT

1.  Relevant evidence necessary for an equitable disposition 
of the veteran's claims has been obtained.  

2.  The veteran's service-connected back disability, which 
includes residuals of Scheuermann's disease of the thoracic 
and lumbar spine, residuals of contusion of thoracic spine, 
and residuals of compression fractures of the thoracic spine, 
is manifested by wedging of vertebral bodies, limited 
thoracolumbar motion (but with forward flexion greater than 
30 degrees), tenderness to palpation and substantial chronic 
pain with increased pain and fatigability on use.  

3.  Competent medical evidence demonstrates a causal 
relationship between the veteran's service-connected back 
disability and her depression.  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating, but no more, for 
the veteran's service-connected back disability have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.25, 4.40, 4.45, 4.59 (2004); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5285, 5291, 5292 (2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5235, 5242 (2004).  

2.  The veteran's depression is proximately due to or the 
result of her service-connected back disability.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.310(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA 
issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claims now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In 
Pelegrini, at 121, the Court held that the VCAA requires VA 
to provide notice, consistent with the requirements of 
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  

In this case, in a March 2002 letter the RO provided the 
veteran appropriate notice relevant to her increased rating 
claim.  This letter notified the veteran that to establish 
entitlement to an increased evaluation, the evidence must 
show an increase in severity of the disability.  In that 
letter, the RO notified the veteran that VA would get any VA 
medical records or other medical treatment records she 
identified and told her she could submit her own statements 
or statements from others describing her disability symptoms.  
In addition, the RO notified the veteran that she should 
identify private medical records that would support her claim 
and that VA would request those records for her but that it 
was still her responsibility to support her claim with 
appropriate evidence.  

In addition, in a letter dated in September 2002, the RO 
notified the veteran that to establish service connection for 
depression secondary to her service-connected spine 
condition, the evidence must show evidence of her claimed 
medical condition and that there must be evidence of a 
relationship between her claimed condition and her service-
connected condition.  The RO explained that evidence of 
current disability could be shown by medical evidence showing 
she had persistent or recurrent symptoms of disability and 
that the relationship between a claimed condition and 
service-connected condition was usually shown by medical 
records or a medical opinion.  

In the March 2002 letter, the RO notified the veteran that it 
would obtain any VA medical records or other medical 
treatment records she identified and that she could submit 
her own statements or statements from others describing her 
symptoms.  The RO also notified the veteran that she could 
provide medical evidence from her doctor discussing the 
relationship between her claimed condition and her service-
connected condition and her doctor's opinion as to whether 
her service-connected condition caused or aggravated her 
claimed condition.  The RO further explained that VA would 
get VA records and would try to help her get other records if 
she provided enough information so that VA could request 
them.  The RO notified the veteran that it was still her 
responsibility to support her claim with appropriate 
evidence.  

The Board is satisfied that VA has provided all notice as 
required by the VCAA and as interpreted by the Court in its 
decisions in Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
and Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In 
the letters, the RO asked the veteran to identify any 
information or evidence she thought would support her claims, 
to identify evidence she wanted VA to try to get and asked 
her to send VA the information describing additional evidence 
or the evidence itself.  In addition, at the October 2004 
videoconference hearing, the undersigned specifically asked 
the veteran and her attorney whether they had given VA all 
evidence they had related to her claims.  The attorney 
responded that identified evidence would be submitted, and 
the veteran agreed that she knew of no additional evidence 
that had not been submitted to VA.  To the extent that any 
procedural error in the timing of VA's notice to the veteran 
may be found in that it was not until after the initial RO 
decision that VA provided notice to the veteran that she 
should provide VA with all evidence in her possession, it is 
the judgment of the Board that such error has not harmed the 
veteran.  See 38 U.S.C.A. § 7261(b) (West 2002).  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

As to the duty to assist, the RO obtained the veteran's 
service medical records, private treatment records, and 
current VA treatment records pertinent to the veteran's 
claims, and, in addition, provided her with VA examinations.  
The veteran provided testimony at her DRO hearing in May 2003 
and her Board videoconference hearing in October 2004.  She 
has indicated that she has been receiving Social Security 
disability benefits since March 2001 mainly because of 
problems with asthma although she has testified that it could 
be because of all of her disabilities.  The record includes 
extensive VA medical records dated subsequent to March 2001, 
and in view of the grant of benefits explained in this 
decision, it is the judgment of the Board that records for 
the veteran need not be obtained from the Social Security 
Administration.  Subsequent to the October 2004 hearing, the 
veteran's attorney submitted additional evidence to the Board 
and has waived initial RO consideration of that evidence.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice pertaining to her claims.  In 
addition, relevant data has been obtained for determining the 
merits of the appeal, and no assistance that might further 
substantiate her claims is required.  



Back disability increased rating

Background

The veteran is seeking an increased rating for her service-
connected back disability, which she asserts has increased in 
severity thereby warranting more than the current 10 percent 
evaluation.  She contends that her disability rating should 
include consideration of residuals of compression fractures 
she suffered in her documented back injury in service.  

Service medical records show that the veteran was 
hospitalized in mid-July 1978 after she fell from parallel 
bars and landed on her shoulder and back.  X-rays were stated 
to show questionable compression fractures versus Schmorl's 
nodes, and it was concluded that the veteran had contusion of 
the thoracic spine and residuals of Scheuermann's disease, 
thoracic and lumbar.  There was of record a March 1979 letter 
in which a private physician stated that he saw the veteran 
on July 24, 1978, with complaints of mid-back pain.  He said 
that X-rays taken the following day revealed very recent 
compression fractures of D7, D8, and D9.  There was no 
indication in a VA examination report of a mid-April 1979 VA 
examination that the examiner reviewed the March 1979 letter, 
and his diagnosis was residuals of Scheuermann's disease, 
thoracic lumbar spine, and residuals of contusion of thoracic 
spine.  

When the RO granted the veteran's original service connection 
claim in its July 1979 rating decision, it characterized her 
disability as "residuals of Scheuermann's disease, thoracic, 
lumbar spines and residuals of contusion, thoracic spine" 
and assigned a 10 percent evaluation, rating the condition as 
analogous to bursitis and intervertebral disc syndrome.  Not 
of record were VA treatment records dated in late July 1978 
and August 1978.  They state that VA X-rays of July 28, 1978, 
showed fracture of T6, T7, T8, and T9 with minimal 
compression.  With these records, which were not of record at 
the time of the July 1979 rating decision, and the report of 
late-April 1979 VA X-rays that showed slight deformity of D-
8, which the radiologist said could be related to previous 
trauma, the description of the service-connected back 
disability may be expanded to residuals of Scheuermann's 
disease of the thoracic and lumbar spine, residuals of 
contusion of thoracic spine, and residuals of compression 
fractures of the thoracic spine.  

Review of the record shows that during the appeal period, the 
veteran received treatments from a private chiropractor at 
Trice Chiropractic Clinic in 2002 and has received continuing 
treatment from VA.  In a clinical record dated in March 2002, 
the veteran's chiropractor reported that X-rays showed an 
apparent healed compression fracture at T8.  Clinical records 
dated from March 2002 to May 2002 show that in March 2002 the 
veteran complained of mid back pain, and examination revealed 
tenderness through the mid thoracic spine.  She also 
complained of left arm numbness and tingling, which the 
chiropractor associated with the C6 dermatome.  In addition, 
in April 2002, she complained of extreme stiffness and 
soreness, and examination showed limited range of motion of 
the lumbar spine, mainly in flexion.  

VA outpatient records show the veteran was seen with 
complaints of back pain throughout the appeal period.  
Although she was referred to a VA pain clinic in Cleveland, 
she cancelled those appointments.  Treatment records from a 
VA physiatry clinic show the veteran complained of the pain 
being worse in the morning and that she described the quality 
of the pain in her mid to low back as "feels like it is on 
fire most of the time." On VA examination in May 2002, there 
was tenderness over the dorsal and lumbar spine.  There was 
forward flexion of the thoracolumbar spine to 85 degrees, and 
there was bending and rotation to 30 degrees with pain 
throughout the range of motion.  X-rays of the lumbar spine 
showed mild narrowing of the L2-L3 disc space and mild 
anterior osteophytosis at the L2-L3 and L3-L4 levels with a 
suggestion of facet sclerosis, anteriorly.  Mild degenerative 
changes were evident in X-rays of the thoracic spine, most 
prominent at the T8-T9 interspace.  A VA Magnetic Resonance 
Imaging (MRI) study of the thoracic spine in June 2002 showed 
no disc herniation or bone pathology.  

At a VA physiatry visit in September 2002, the veteran 
reported an increase in intensity of her back pain since her 
prior visit in November 2000 and rated her pain scale as a 
constant 8/10 over the past six to seven months.  She said 
her legs sometimes buckled, but she did not fall.  She was 
interested in obtaining a cane and a back brace.  On 
examination, there was pain with palpation over the thoraco-
lumbosacral paraspinals.  The diagnoses were chronic back 
pain, T7-T9 degenerative joint disease changes by X-ray, 
history of old T7-T9 compression fractures, C4-C5 herniated 
nucleus pulposus by MRI without complaints of neck pain, and 
degenerative changes in the thoracic and lumbar spine areas 
by X-ray.   The veteran was given a cane, and it was planned 
to order a back brace through physical therapy.  In an 
addendum, the physician noted that MRI studies of the 
thoracic and lumbar spine had shown minimal facet hypertrophy 
without evidence of canal, foraminal or recess stenosis.  

At her May 2003 hearing, the veteran testified that her back 
pain had grown worse over the years since service, and she 
said that her back now hurt every day.  She testified that 
she had last worked in October 2000 and started receiving 
Social Security disability benefits after she had been 
hospitalized three times for asthma and gained a lot of 
weight from taking steroids prescribed for the asthma.  She 
testified that she was currently going to college and planned 
to go to law school.  

In a statement received in May 2003, the veteran's mother 
reported that the veteran had a slight limp when she came 
home from service, but over the years she had come to the 
point where she had seen her daughter cry because standing 
and walking caused her so much pain.  

At an April 2004 VA orthopedic examination, the physician 
noted that the veteran ambulated with a kind of bent posture, 
using a cane for support.  Examination showed tenderness and 
soreness over the dorsolumbar spine.  There was forward 
flexion to 60 degrees, with bending and rotation to 
10 degrees.  There was pain throughout the range of motion, 
and the physician noted that range of motion was not affected 
by body habitus.  The physician stated that the veteran 
reported that when she tried to do anything repetitively with 
the back, as far as repetitive bending, lifting, or prolonged 
standing or walking, she began to have increased aching, 
pain, soreness, tenderness and fatigability, and any range of 
motion could not be recorded.  The physician said there was a 
little bit of lost lordosis, but no increased kyphosis, and 
no fixed ankylosis.  He stated that more likely than not any 
arthritis found, especially in the facets or disc, was 
related to the veteran's Scheuermann's disease.  VA X-rays in 
April 2004 showed minimal degenerative arthritic changes of 
some of the dorsal vertebral bodies with minimal marginal 
spur formation and minimal anterior wedging of some of the 
mid-dorsal vertebral bodies.  X-rays also showed minimal 
degenerative arthritic changes of the lumbosacral spine with 
minimal marginal spur formation.  

At the October 2004 hearing, the veteran testified that her 
back hurts all of the time, but some days worse than others.  
She testified that if she did not wear her back brace during 
the day, her back muscles quivered and hurt.  She also 
testified that while she was wearing the brace, he back 
muscles did not quiver but that when the back brace came off, 
her back felt like "Jell-O," and she was not able to get up 
and down.  She said she had back pain every day and described 
it as like having a hot brace down the center of her back.  
She testified there where days where her back felt like it 
was on fire, including the middle of her shoulders, at the 
waistline and on some days the entire back.  She testified 
that her medications included 1000 milligrams of Tylenol, 
three to four times a day.  

Pertinent law and regulations 

(i) Increased disability ratings - in general 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran. 38 C.F.R. 
§ 4.3 (2004).  While the veteran's entire history is reviewed 
when making a disability determination, where service 
connection has already been established and increase in the 
disability rating is at issue, it is the present level of the 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v.  
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2004).  

If a veteran has separate and distinct manifestations 
relating to the same injury, he or she should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
However, the evaluation of the same manifestation under 
different diagnostic codes is to be avoided.  38 C.F.R. 
§ 4.14 (2004).  The Rating Schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  Esteban v. Brown, 
6 Vet. App. 259 (1994), citing Brady v. Brown, 4 Vet. 
App. 203 (1993).  

During the pendency of this appeal, VA amended the Rating 
Schedule with respect to the rating criteria for disabilities 
of the spine.  The Board is required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether the disability warrants an 
increased evaluation.  VA's General Counsel has determined 
that the amended rating criteria, if favorable to the claim, 
may be applied only for periods from and after the effective 
date of the regulatory change.  The veteran does, however, 
get the benefit of having both the old and new regulations 
considered for the period after the effective date of the 
change.  See VAOPGCPREC 3-00.  That guidance is consistent 
with the longstanding statutory law, to the effect that an 
increase in benefits cannot be awarded earlier than the 
effective date of the change in law pursuant to which the 
award is made.  See 38 U.S.C.A. § 5110(g) (West 2002).  

(ii) Rating musculoskeletal disabilities

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2004).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2004).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2004).  

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  A 
precedent opinion of the VA General Counsel, VAOPGCPREC 36-
97, held that Diagnostic Code 5293 for intervertebral disc 
syndrome involves loss of range of motion because the nerve 
defects and resulting pain associated with nerve injury may 
cause limitation of motion of the cervical, thoracic, or 
lumbar vertebrae.

Analysis

In its July 1979 rating decision the RO rated the veteran's 
service-connected back disability under Diagnostic Code 5019-
5293 and assigned a 10 percent rating, which it continued 
during the current appeal.  With the use of the hyphenated 
diagnostic code, the RO apparently rated the disability as 
analogous to bursitis (Diagnostic Code 5019, which was to be 
evaluated as arthritis), which it then rated as 
intervertebral disc syndrome (Diagnostic Code 5293).  See 
38 C.F.R. § 4.27.  

Relative to rating spine disabilities, VA changed the rating 
criteria for intervertebral disc syndrome effective as of 
September 23, 2002.  The rating criteria for spinal 
disabilities other than intervertebral disc syndrome did not 
change at that time.  Effective September 26, 2003, VA 
changed the Rating Schedule to provide a single set of 
criteria for rating conditions of the spine.  

On review of the record, the Board finds that the veteran's 
service-connected back disability, which includes residuals 
of Scheuermann's disease of the thoracic and lumbar spine, 
residuals of contusion of thoracic spine, and residuals of 
compression fractures of the thoracic spine, is manifested by 
wedging of vertebral bodies, limited thoracolumbar motion 
(but there is forward flexion greater than 30 degrees), 
tenderness to palpation and substantial chronic pain with 
increased pain and fatigability on use.  

As the RO previously rated the veteran's spine disability 
under the diagnostic code for intervertebral disc syndrome, 
the Board first notes that the prior to September 2002, 
intervertebral disc syndrome producing mild symptoms 
warranted a 10 percent rating, and moderate symptoms with 
recurring attacks warranted a 20 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  Intervertebral disc 
syndrome producing severe disability with recurring attacks 
and little intermittent relief warranted a 40 percent rating, 
while intervertebral disc syndrome that resulted in 
pronounced disability with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief warranted a 60 percent 
rating.  Id.  The Board does not, however, find it 
appropriate to rate the veteran's current spine disability 
under the code for intervertebral disc syndrome as the 
medical evidence does not include neurological findings 
associated with symptoms of intervertebral disc syndrome 
under Diagnostic Code 5293 (2002).  

The amended rating criteria for intervertebral disc syndrome 
that became effective as of September 23, 2002, provided two 
alternative means to rate a claim: the "incapacitating 
episode" method and the "combined ratings" method.  For 
purposes of evaluations, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5293, Note (1) (2003).  The combined rating method required 
combining under 38 C.F.R. § 4.25, separate evaluations of 
chronic orthopedic and neurologic manifestations.  "Chronic 
orthopedic and neurologic manifestations" mean orthopedic 
and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Id.  

The record does not show, nor does the veteran contend, that 
a physician has prescribed bed rest for her service-connected 
back disability.  The medical evidence does not include 
diagnosis of intervertebral disc syndrome involving the 
thoracic or lumbar spine, nor does it document neurological 
signs or symptoms associated with her service-connected 
disability.  It is, therefore, the judgment of the Board that 
it is not appropriate to rate the veteran's disability under 
Diagnostic Code as it was in effect from September 23, 2002, 
to September 25, 2003.  

The Board will next consider the rating criteria for spine 
disabilities other than intervertebral disc syndrome as they 
were in effect prior to September 26, 2003.  

As noted above, the veteran's service-connected back 
disability, which includes residuals of Scheuermann's disease 
of the thoracic and lumbar spine, residuals of contusion of 
thoracic spine, and residuals of compression fractures of the 
thoracic spine, is manifested by wedging of vertebral bodies, 
limited thoracolumbar motion (but there is forward flexion 
greater than 30 degrees), tenderness to palpation and 
substantial chronic pain with increased pain and fatigability 
on use.  As noted earlier, a VA physician has opined that any 
arthritis shown in X-rays of the thoracic and lumbar spine is 
related to the service-connected Scheuermann's disease, which 
brings the rating criteria for arthritis into consideration.  

Prior to September 2003, as now, degenerative arthritis was 
evaluated under Diagnostic Code 5003.  That diagnostic code 
states that degenerative arthritis, established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved. When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003. 

Slight limitation of motion of the thoracic spine warranted a 
noncompensable rating, and moderate or severe limitation of 
motion of the dorsal (thoracic) spine warranted a 20 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5291 (2003).  
Slight limitation of motion of the lumbar spine warranted a 
10 percent rating; moderate limitation of motion of the 
lumbar spine warranted a 20 percent rating; and severe 
limitation of motion warranted a 40 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

The Board also notes that under the Rating Schedule as in 
effect prior to September 2003, residuals of vertebral 
fractures without cord involvement where there was abnormal 
mobility requiring a jury mast neck brace warranted 
a 60 percent rating.  Ratings for other cases were to be in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003).  

Another potentially applicable diagnostic code is Diagnostic 
Code 5295 for lumbosacral strain.  Mild lumbosacral strain 
with characteristic pain on motion warranted a 10 percent 
rating.  38 C.F.R. § 7.71a, Diagnostic Code 5295 (2003).  
Lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position warranted a 20 percent rating.  Id.  Severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion warranted a 40 percent 
rating.  Id.  

As was noted earlier, the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  It has been observed that one diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  It has been similarly held 
that any change in diagnostic code by a VA adjudicator must 
be specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

If the disability is rated as arthritis, the codes for 
limitation of spine motion prior to September 2003 may be 
used.  In the Board's judgment limitation of flexion of the 
thoracolumbar spine to 60 degrees, and lateral bending and 
rotation limited to 10 degrees at the April 2004 VA 
orthopedic examination represents moderate limitation of 
motion of the thoracic spine and moderate limitation of 
motion of the lumbar spine.  In this regard, the Board notes 
that 38 C.F.R. § 4.71a, Plate V (2004) shows that normal 
forward flexion of the thoracolumbar spine is to 90 degrees, 
and normal lateral flexion and rotation is to 30 degrees.  
While lateral flexion and rotation are no more than one-third 
of normal, the veteran can forward flex two-thirds of the 
normal amount, and such does not meet or, in the Board's 
judgment, approximate severe limitation of motion of either 
spine segment.  A 10 percent rating may be assigned for 
moderate limitation of motion of the thoracic spine under 
Diagnostic Code 5291, and a 20 percent rating may be assigned 
for moderate limitation of motion of the lumbar spine under 
Diagnostic Code 5292.  

In addition, the Board has explained that it regards 
residuals of compression fractures of thoracic vertebrae T6, 
T7, T8, and T9 as part of the veteran's service-connected 
back disability.  X-rays have shown wedging of dorsal 
vertebrae, and there has been note of deformity of the 
anterior superior edge of T8, which, in the Board's judgment 
represents demonstrable deformity of the vertebral body.  
With application of the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5285, and rating the thoracic spine based on 
limitation of motion, the thoracic spine may be rated as 
10 percent disabling under Diagnostic Code 5291, with the 
addition of 10 percent for demonstrable deformity.  This 
results in a 20 percent for the thoracic spine aspect of the 
service-connected back disability.  

The Board has also taken into consideration the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The Board notes, however, that in Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997), the Court determined that 
if a claimant is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. § 4.40 and 4.45 are applicable.  In the instant 
case, the veteran will be receiving the maximum rating 
allowable under the diagnostic code for limitation of 
thoracic spine motion, and thus no higher rating may be 
assigned for the thoracic spine based on consideration of 
38 C.F.R. §§ 4.40, 4.45, or 4.59.  

The record does, however, document the veteran's range of low 
back motion is not only limited by pain but that she 
experiences pain throughout the range of motion.  Further, 
there is documented increased pain, tenderness and 
fatigability of the back on use in repetitive activities such 
as repeated bending, lifting, or prolonged standing or 
walking.  These findings demonstrate functional loss due to 
pain contemplated by 38 C.F.R. § 4.40, functional loss due to 
pain on movement of a joint contemplated by 38 C.F.R. § 4.45 
(which specifies that disturbance of locomotion and 
interference with sitting, standing and weight-bearing are 
related considerations) and also demonstrate painful motion 
with joint pathology addressed by 38 C.F.R. § 4.59.  Under 
these circumstances, in the Board's judgment the additional 
disability associated with painful motion warrants the 
assignment of the next higher rating for limitation of motion 
of the lumbar spine, which is a 40 percent rating under 
Diagnostic Code 5292.  

Accordingly, application of the rating criteria in effect 
prior to September 2003 results in a 20 percent rating for 
the thoracic spine and a 40 percent rating for the lumbar 
spine, which together combine to a 50 percent rating for the 
service-connected back disability.  38 C.F.R. § 4.25.  

The Board finds no basis for a higher rating under any 
combination of diagnostic codes available under the rating 
criteria in effect prior to September 2003.  In this regard, 
as discussed earlier, the record does not include 
neurological findings associated with symptoms of 
intervertebral disc syndrome under Diagnostic Code 5293.  
Further, even if Diagnostic Code 5295 for lumbosacral strain 
were used, it could not provide a rating higher than 
40 percent for the lumbar spine aspect of the veteran's 
service-connected back disability, and its application would 
not benefit the veteran.  

Entitlement to increased rating from September 26, 2003

Changes to the Rating Schedule that became effective 
September 26, 2003, provide a single set of criteria for 
rating conditions of the spine termed General Rating Formula 
for Disease and Injuries of the Spine (General Rating 
Formula).  See 68 Fed. Reg. 51454 (Aug. 27, 2003) (codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243(2004)).  
The General Rating Formula includes criteria for evaluating 
limitation of motion and ankylosis, and a note following the 
General Rating Formula states that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment are to be evaluated separately, 
under an appropriate diagnostic code.  The new diagnostic 
code number for vertebral fracture or dislocation is 
Diagnostic Code 5235, and that for lumbosacral strain is 
Diagnostic Code 5237.  Degenerative arthritis of the spine is 
to be rated under Diagnostic Code 5242 under the General 
Rating Formula or under Diagnostic Code 5003, which has 
remained unchanged.  Effective September 26, 2003, the 
diagnostic code number for intervertebral disc syndrome is 
Diagnostic Code 5243, and it is to be rated either under the 
General Rating Formula or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes effective September 26, 2003, is the 
same as the criteria for incapacitating episodes under the 
prior Diagnostic Code 5293 in effect as of September 23, 
2002.  

Review of the General Rating Formula shows that it states 
that with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residual of injury or disease, forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees warrants a 20 rating, or a 20 percent 
rating may be assigned if there is muscle spam or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  Forward flexion of the thoracolumbar 
spine limited to 30 degrees or less warrants a 40 percent 
rating.  Under the General Rating Formula, unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  The next higher rating under the General 
Rating Formula is 100 percent, which requires unfavorable 
ankylosis of the entire spine.  Vertebral body fracture with 
loss of 50 percent or more of the height warrants a 
10 percent rating.  

Application of the rating criteria that became effective in 
September 2003 does not benefit the veteran.  The 
incapacitating episodes option under Diagnostic Code 5243 is 
not applicable, as the evidence does not document periods of 
extended bed rest prescribed by a physician.  Under the 
combined ratings method, as noted above, the maximum 
orthopedic rating would be 20 percent, or at most 30 percent 
with consideration of additional disability due to flare-ups 
and application of the provisions of 38 C.F.R. §§ 4.40, 4.45 
and 4.59.  As noted earlier, examiners have not identified 
neurologic abnormalities, which would be required for a 
separate rating on that ground.  Consideration of residuals 
of thoracic vertebrae fractures would not result in a higher 
rating because under the General Rating Formula, a 
compensable rating requires loss of 50 percent or more of the 
height of the fractured vertebrae, which has not been shown.  
Rather, the wedging of the fractured thoracic vertebrae has 
been described as slight.  

In summary, the Board finds that the rating criteria in 
effect prior to September 26, 2003, are more favorable to the 
veteran than are the revised criteria under the General 
Rating Formula that became effective on that date.  After, 
review of the evidence, the Board concludes that under the 
rating criteria in effect prior to September 26, 2003, a 
combined rating of 50 percent may be assigned for the 
veteran's service-connected back disability.  As explained 
earlier, there is no basis upon which a higher rating may be 
obtained under any applicable diagnostic code or codes.  

Service connection for depression

The veteran is seeking service connection for depression, 
which she contends is secondary to her service-connected back 
disability.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131.  For certain chronic 
disorders, such as psychoses, service connection may be 
granted on a presumptive basis if the disease is manifested 
to a compensable degree within one year following service 
discharge.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  Service 
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In that case there 
must be (1) evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that "when the positive and negative evidence relating to a 
veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001).  

The veteran's medical records do not show, nor does the 
veteran contend, that depression was present in service or 
within a year after her separation from service.  Rather, at 
the October 2004 hearing, the veteran testified that it was 
in the past five years, when her back pain had increased, 
that she had been having problems with depression.  

As discussed earlier, the veteran has a service-connected 
back disability, which includes residuals of Scheuermann's 
disease of the thoracic and lumbar spine, residuals of 
contusion of thoracic spine, and residuals of compression 
fractures of the thoracic spine, and clinical records show 
limitation of motion of the thoracolumbar spine with chronic 
back pain.  

A VA hospital summary shows that the veteran was hospitalized 
in May 2001 having presented at a private crisis center with 
suicidal ideations and reporting having felt depressed and 
out of control for two weeks.  The final Axis I diagnosis was 
adjustment disorder versus premenstrual dysphoric disorder.  
Later VA mental health records show that the veteran has been 
variously diagnosed as having major depression and depressive 
disorder and that in clinical records it has been noted that 
the veteran has described what have been called a cluster of 
stressors including her daughter having been harassed by an 
accused rapist, worry about her own health and problems of 
feeling depressed and anxious about weight gain of about 
100 pounds, which she attributed to steroidal inhalants for 
her asthma.  

In a VA behavioral health clinic note dated in May 2002, a VA 
psychiatrist noted that the veteran had been involved in the 
behavioral health system for the past two years and suffered 
from major depression with associated anxiety.  The 
psychiatrist noted that various medications had been tried 
without success and stated that all the veteran's depression 
came due to her back problem.  In an April 2003 VA outpatient 
record, a VA nurse practitioner reported a diagnosis of 
depressive disorder, not otherwise specified.  

At her May 2003 hearing at the RO, the veteran testified that 
the psychiatrist from whom she had received VA treatment was 
now with St. Vincent's, but she continued to see her.  In a 
letter dated in May 2003, that psychiatrist, who wrote from 
St. Vincent Outpatient Behavioral Services, stated that she 
had seen the veteran at the VA Medical Center for three 
years.  The psychiatrist stated that the veteran carried the 
diagnosis of major depression related to her medical problems 
she had while she was in service.  The psychiatrist noted 
that the veteran was injured in service and suffered from 
pain of thoracic spine Scheuermann's disease.  The 
psychiatrist stated that in her professional opinion it was 
as likely as not that the veteran's current symptoms were 
related to injuries she suffered while she was in service.  

Based on the foregoing, all elements required for the grant 
of service connection for depression secondary to the 
veteran's service-connected back disability have been met.  
First, VA clinical records and the statement from the 
veteran's former treating VA psychiatrist establish that the 
veteran has current disability, with a diagnosis of major 
depression and/or depressive disorder, not otherwise 
specified.  Second, the veteran has a service-connected back 
disability, which is well documented.  Third, the May 2003 
letter from the former VA psychiatrist provides a medical 
nexus opinion relating the veteran's depression to her 
service-connected back disability.  While there may be 
indications in the record that there are factors other than 
her service-connected back disability that contribute to the 
veteran's depression, there is no specific medical opinion 
refuting that of the psychiatrist who treated the veteran for 
more than three years.  The Board therefore finds that 
competent medical evidence demonstrates a causal relationship 
between the veteran's service-connected back disability and 
her depression.  On that basis, it may be concluded that the 
veteran's depression is proximately due to or the result of 
her service-connected back disability thereby warranting 
service connection for depression on a secondary basis.  


ORDER

A 50 percent rating for the veteran's service-connected back 
disability is granted, subject to the law and regulations 
governing the award of monetary benefits.  

Service connection for depression is granted.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


